Title: To George Washington from Andrew Burnaby, 16 December 1761
From: Burnaby, Andrew
To: Washington, George



Dear Sir,
Asfordby near Melton-MowbrayLeicestershire Decr 16th 1761

I received the favour of Your letter dated the 27th of July, some time ago; which would have given me much greater pleasure had it brought me a better account of Your health; I hope however You are perfectly recovered, and that if You come to England, which I can assure Dear Sir would be greatly to my wish, it will be upon some much better Errand than ill health. I am much obliged to you for the Account You give me of the Cavern; I think it very curious, and long to have the other particulars of it. Since I wrote last to You, we have had many alterations in these parts. The Kings Marriage, Coronation, and Mr Pitts resignation You have doubtless been informed of. This last, it is thought, will be attended with great consequences. The City seems to lament the loss of him, and probably will be backward in subscribing to the Supplies. The Spaniards are making prodigious preparations, but still profess great friendship for

us; However we are guarding agst them. Lord Bristol, it is said, is recalled from Madrid; and Lord Tyrawley going in his stead. The Ministry here is Still unsettled. The French talk high of invading us; They are manning all their fleets; but we think it is impossible to Escape us. The Nation seems to regret that we suffered Bussy to come to England; Every thing is laid to his Charge, It is thought even that the French had no intention of making peace; and only sent him to make divisions amongst us; He is said to have negociated a loan during his Stay here for the French King, and to have made a great fortune himself in the funds. Whether this is true or no, I will not pretend to say: It is certain he is one of the Cleverest, most artfull Men in Europe; but Yet he was watched so strictly, that one would think it impossible he could do so much mischeif in so Short a time. Our Armies in Germany are going into Winter quarters; Nothing decisive has been struck in that Quarter. I don’t know Whether You ever saw Lord Downs Character Who was unfortunately killed there the last Campaign; It is rekoned so just, and is at the same time so fine, that I shall make no Apology to giving it You whether You have or not.
The Writer speaking of our surprising the French Camp near the Convent of Campen, Says;
“On this Occasion the English Nation regretted the loss of one of its most shining ornaments in the death of Lord Down, who whilest his gratefull Sovereign was destining him to higher honours, received a Mortal Wound in this battle. He was a person of free and pleasurable life; but of an Excellent understanding, amiable manners, and the most intrepid Courage. In the beginning of this War he had a considerable Share in rousing a Martial Spirit amongst the Young people of rank in England, And having long showed them by a gallant Example how to fight, he at last by a Melancholy one, Shewed them how to dye for their Country.”
I am much Obliged to You and Mrs Washington for Your partiality and good Wishes for me, I desire You will both accept of my unfeigned thanks and most sincere respects; and beleive me to be, what I really am, dear Sir, Your most faithfull and Obedt Servant

Andw Burnaby

